Citation Nr: 1710526	
Decision Date: 04/03/17    Archive Date: 04/11/17

DOCKET NO.  08-11 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increased rating for a right knee disorder, status post total right knee replacement, rated as 30 percent disabling from April 1, 2008.

2.  Entitlement to an increased rating for a left knee disorder, status post total left knee replacement, rated as 30 percent disabling from June 1, 2010.

3.  Entitlement to a total rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Esq.


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Marcus J. Colicelli, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1979 to October 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a July 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama that followed a January 2006 claim for increase.  

As the matter developed with respect to the Veteran's right knee, he was awarded an increased 20 percent rating from October 2005, followed by a temporary 100 percent rating from April 2006 to June 2006, after which the 20 percent rating was resumed.  After surgery in October 2006, he was again assigned a 100 percent rating until April 2008, after which a 30 percent rating was assigned.  

With respect to the left knee, the Veteran was awarded an increased 20 percent rating from November 2007, followed by a temporary 100 percent rating from July 2008 to September 2008, when a 10 percent evaluation was assigned.  After surgery in April 2009, the Veteran was assigned a 100 percent rating until June 2010, after which a 30 percent evaluation was assigned.  

The Board entered a decision in this appeal in April 2013.  With respect to the right knee, the Board continued the ratings the Veteran had been assigned by the RO, except for the period between June 2006 and October 2006, where a combined increased 30 percent evaluation was assigned.

With respect to the left knee, the Board granted an increased combined 20 percent evaluation for the period from January 2006 to November 2007, and a combined increase to 30 percent from November 2007 to July 2008 and from September 2008 to April 2009.  The 100 percent ratings between July 2008 and September 2008 and between April 2009 to June 2010 were continued, as was the 30 percent rating after June 2010.   

The Veteran appealed the April 2013 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In a subsequent October 2013 Joint Motion for Remand (JMR), it is understood that with respect to the Veteran's knee disability ratings, the Veteran's representative and VA agreed to vacate and remand the April 2013 Board decision to the extent that it denied at rating in excess of 30 percent for the service-connected right knee disorder from April 1, 2008, and a rating in excess of 30 percent for the service-connected left knee disorder from June 1, 2010.  The JMR also requested that the Court vacate the Board's decision to the extent it found that the record did not raise a claim for a TDIU.  The motion for remand was granted by the Court in October 2013.  

This matter was last before the Board in June 2014 where this case was remanded for further development, to include a VA examination to address the current severity of his bilateral knee disabilities.  The Veteran was subsequently afforded a VA examination in April 2016.  However, as detailed below, the Board must find that another examination is necessary.  

Accordingly, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has alleged that the April 2016 VA examination was deficient in many respects, and the Board observes some inconsistencies between the examiner's report and the Veteran's history.  Notably, the April 2016 VA examiner identified that there were no residual complications arising from the January 2012 right knee TKA revision, yet the Veteran's lay assertions, and post-surgical VAMC medical records indicate otherwise.  See May 2016 Veteran Affidavit ("My right knee has a lot of play in it, and is very loose...instability is further compacted by locking"), see also October 2012 Advanced Orthopaedics Note ("seen for evaluation of RT. TKA Pain and Giving Away...Impression...midflexion instability of TKA.")  Thus, there is evidence of post-surgical residuals and the Veteran's report of symptoms, but the April 2016 VA examination noted no residuals were present.  

In addition, the contrast between the examiner, who found no knee instability, or history of instability, and the Veteran's statements and history of that symptom suggests clarification regarding that question should be sought.  Lastly, the April 2016 examination report did not address pain as may be present in all the tests set forth in 38 C.F.R. § 4.59, as required by the holding in Correia v. McDonald, 28 Vet. App. 158 (2016).  In these circumstances, further examination should be undertaken.  

With respect to the TDIU claim, the Board finds that the issue is inextricably intertwined with the increased evaluation issues being remanded, and thus, may not be addressed at the present juncture.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file all updated treatment records, to include all non-duplicative VAMC treatment records.

The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for his knees who he has not previously disclosed.  After the Veteran has signed the appropriate releases, any non-duplicative records should be obtained and associated with the claims folder.  Appropriate efforts must be made to obtain all available VA treatment records.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  Afford the Veteran a VA examination to determine the current severity of his bilateral knee disabilities.  An examiner other than the April 2016 VA examiner should be utilized.  The examiner should identify and completely describe all current symptomatology.  The Veteran's claims folder should be reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.

(a)  Pursuant to Correia v. McDonald, 28 Vet. App. 158 (2016), the examination should record the results of range of motion testing for pain on BOTH active and passive motion AND in weight-bearing and nonweight-bearing and if possible.

(b)  The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups.  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so. 

(c)  The examiner is also asked to address any functional impairment the Veteran's bilateral knee disabilities have on his ordinary activities, to include employability taking into consideration his level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.

3. After completing the above, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


